—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered August 2, 1993, convicting him of attempted murder in the second degree, upon a jury verdict, and manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of attempted murder in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is unavailing. The evidence, the law, and the circumstances of this case, viewed in totality and as of the time of the representation, reveal that he was provided with meaningful representation (see, People v Ford, 86 NY2d 397, 404; People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137, 147).
The defendant’s present challenge to the court’s identification charge is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewed as a whole, the court’s charge adequately conveyed to the jury the proper legal standards to be applied (see, People v Coleman, 70 NY2d 817; People v DiGuglielmo, 258 AD2d 591).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.